Citation Nr: 1018512	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a 
fractured back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky that, in part, denied the claims 
for service connection for hearing loss, tinnitus, and 
residuals of fractured back.

Although the Veteran requested a Board hearing at the RO in 
his April 2007 VA Form 9, in July 2007 correspondence, he 
withdrew his request for a hearing.

In a November 2007 letter, the Veteran's VA therapist 
indicated that he wished to withdraw his appeal for all three 
claims.  In May 2008 correspondence referencing the prior 
statement of withdrawal of the three issues, his 
representative indicated that he wants to continue with the 
two issues of tinnitus and spinal injury.  Thus, the issue of 
service connection for hearing loss is no longer before the 
Board.

Then, in a November 2008 rating decision, the RO granted 
service connection for tinnitus.  Thus, the sole issue on 
appeal is as stated on the title page.


FINDING OF FACT

Competent medical evidence shows that the Veteran's 
compression fracture at T5-6 with radiculopathy is causally 
related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a compression fracture at 
T5-6 with radiculopathy are met.  38 U.S.C.A. §§ 1110, 
5104(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).   Service connection may be also 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disorder on a direct 
basis, there must be: medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R§ 3.304(d) (2009).  Combat service requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis.  Id.

Analysis

The Veteran contends that he injured his thoracic spine when 
the tracked armored personnel carrier (APC) he was a gunner 
on drove over a land mine and was thrown into the air, 
causing his mid back to hit the steel shield surrounding the 
50-caliber machine gun.

The Veteran's service treatment records do not reflect an 
injury to the back.  He denied having back trouble of any 
kind on the medical history report completed at separation 
and examination revealed a normal clinical evaluation of the 
spine.

The Veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam as a light weapons infantryman and 
received the Bronze Star Medal and the Combat Infantryman 
Badge.  These decorations indicate that he engaged in combat 
with the enemy.  Thus, the provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) are for application in this 
case.  Therefore, the Board accepts that the Veteran 
sustained an injury to his thoracic spine during active 
service.

In a July 2005 letter, a private chiropractor stated that the 
Veteran had mild thoracic pain that radiates around his rib 
cage, as well as chronic low back discomfort, and that x-rays 
showed an old compression fracture of the left lateral body 
of T6.  The chiropractor relayed the Veteran's history of 
injuring his back when his APC ran over a mine, throwing the 
APC about 40 feet to the side of the road and throwing him 
backwards against the steel shield surrounding the 50-caliber 
machine gun, bending it flat.  The chiropractor opined that 
the description of the accident would be consistent with the 
injury the Veteran described.

In a September 2005 letter, a private physician stated that 
the Veteran has pain in the left side of the thorax and 
referenced an August 2005 office visit note, which reflects 
the Veteran's history of injuring his left back when his APC 
struck a land mine and he was thrown against the steel plate 
sealing the machine gun, bending it slightly, and the 
physician's assessment that it is likely that the neuropathy 
which has not had an explanation is due to that remote injury 
that he suffered in the Vietnam War.  The physician opined 
that the Veteran's thoracic neuropathy could be due to the 
remote injury suffered during the war.

In a November 2005 letter, a serviceman stated that he had 
been a medic and met the Veteran in Vietnam.  He stated that 
he was riding in an APC when it hit a mine, blowing everyone 
but the driver and gunner from the APC.  He stated that, as 
he was walking back across the highway, he saw the Veteran 
laying on one of the armored shields surrounding the 50-
caliber machine gun and the shield had been flattened against 
the top of the APC.  He then stated that, when he got out of 
the hospital five days later, he had learned that the Veteran 
had been sent to the medical facility to get his back 
examined.  He added that he had later seen the Veteran 
several times and the Veteran had stated that his back was 
still bothering him.

In a March 2006 letter, a private neurologist stated that the 
Veteran had mid thoracic pain, low back pain, and pain down 
the right leg into the foot and has been diagnosed with mid 
thoracic radiculitis on the left as well as right lumbar L5-
S1 radiculopathy.  The neurologist noted that an EMG and 
nerve conduction study were abnormal and consistent with 
radiculopathy as well as the physical examination.  The 
neurologist relayed the Veteran's history of suffering from 
an explosion during the Vietnam War and the above physician's 
opinion that the radiculopathy could have been caused by that 
explosion.  The neurologist stated that this is also 
reasonable from a neurological standpoint.

Given the above, the Board finds that competent medical 
evidence shows that the Veteran's compression fracture at T5-
6 with radiculopathy is causally related to active service.

The record also contains a June 2008 VA examination report.  
The examiner noted that the service treatment records contain 
no indication of an injury to the Veteran's back.  The 
examiner pointed out what he saw as inconsistencies between 
statements by the medic in the above "buddy letter" and 
those of the Veteran provided at the examination, 
particularly the statement that the medic was walking around 
and saw the Veteran from 40 feet away after being thrown off 
the APC.  The examiner also took exception to the statement 
that the steel shield had been flattened when the Veteran was 
thrown against it.  The examiner then noted shortcomings in 
the letters from the private practitioners.  He noted that 
records from the two physicians do not show a specific 
examination of the left thoracic area and that all three 
practitioners based their opinions only on the history as 
relayed by the Veteran.  The examiner then reported that his 
examination did not show a T5-6 area of involvement of the 
symptoms posteriorly or laterally and were not clearly 
reproducible.  The examiner concluded that there is no 
relationship between the Veteran's current symptoms or 
findings with his military service.

Despite the VA examiner's opinion, the Board finds that the 
opinions of the three private practitioners retain their 
probative value.  With respect to the medic's recall of the 
events of the land mine explosion, the Board observes that, 
although the details may be unreliable, the basic statement 
that the Veteran was involved in an APC land mine explosion 
and later reported back problems remains credible.  As for 
the lack of specific examination findings in the private 
practitioners' letters, the Board observes that the Veteran 
had been seen by each practitioner for some time and, thus, 
the opinions are presumably based on prior examination 
findings.  As for their reliance on the Veteran's history of 
being injured in a land mine explosion, the Board has already 
found that the Veteran sustained an injury to his thoracic 
spine during his active service.  Lastly, although the VA 
examiner was unable to elicit symptoms involving the T5-6 
area, the Board observes that the three practitioners 
diagnosed the Veteran's compression fracture and associated 
radiculopathy during the pendency of the claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the service 
connection criteria requiring a current disability has been 
satisfied.  In sum, the opinions of the three private 
practitioners retain their probative value.  

Given that the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) are for application in this case and the 
Board has accepted that the Veteran sustained an injury to 
his thoracic spine during his active service, and the 
favorable opinions of three private practitioners linking the 
Veteran's current disorder to that injury, after resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that service connection is warranted.

The Board notes that the weight to be attached to relevant 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must assess 
the weight and credibility to be given to the evidence.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the 
evidence objectively, the Board finds that the evidence taken 
as a whole warrants service connection for a compression 
fracture at T5-6 with radiculopathy.


ORDER

Service connection for a compression fracture at T5-6 with 
radiculopathy is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


